Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 17-19, and 23 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 17-19, and 23 identify the uniquely distinct features "an output unit configured to output the image or the distribution information of the evaluated value; and a control unit configured to perform output control for switching the output unit between an output of the image and an output of the distribution information of the evaluated value according to switching of the operation unit between activation and deactivation, wherein the operation unit includes a first operation unit which is an automatic reset type switch instructing switching of content which is output from the output unit.”.
It is noted that the closest prior art, Ito (US Patent Pub. # 2016/0127636) relates a UI for specifying a focus position and a depth of field, which are necessary parameters for refocusing, a UI has been proposed which specifies a focus position by touching a subject intended to be focused on a screen and specifies a depth of field depending on a length of time of the touching.  Mori (US Patent Pub. # 2017/0064192) relates to a technique of performing focus adjustment on an object to be subjected to imaging by an imaging apparatus.  Yeung relates to vision enhancement, and more particularly, to a system that compensates for visual impairment by generating depth-enhanced and/or peripheral images.  Ito, Mori, or Yeung do not teach a display control unit configured to display the obtained image or the scaled image and defocus information including a shift amount and a shift direction of a focal point in the image in 
Claims 2-16, 20-22 and 24-29 depend on allowable claims 1 and 23.  Therefore claims 2-16, 20-22 and 24-29 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
9/14/2021